                Case 3:20-cv-09253-JD Document 30 Filed 12/28/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   DAVID M. McCONNELL
     Director
 3   PAPU SANDHU
     Assistant Director
 4
     CHRISTINA P. GREER
 5   Senior Litigation Counsel
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 878, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 598-8770
     Email: Christina.P.Greer@usdoj.gov
 9
10
                                  UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                     SAN FRANCISCO DIVISION

14
                                                  )
15
      Pangea Legal Services, et al.,              )
16                                                )
                    Plaintiffs,                   )
17                                                )
      v.                                          )   Civil Action No. 3:20-cv-09253-JD
18
                                                  )
19    U.S. Dept. of Homeland Security, et al.,    )
                                                  )
20                  Defendants.                   )
                                                  )
21
22                DEFENDANTS’ RESPONSE IN SUPPORT OF RELATING CASES

23
24
25
26
27
28


     DEFENDANTS’ RESPONSE IN SUPPORT
     OF RELATING CASES
     No. 3:20-cv-09253-JD
                   Case 3:20-cv-09253-JD Document 30 Filed 12/28/20 Page 2 of 3




 1             Defendants submit this response to Judge White’s December 23, 2020, Order of Sua Sponte
 2   Referral in Immigration Equality v. U.S. Dep’t of Homeland Sec., No. 4:20-cv-09258-JSW (N.D.
 3   Cal. filed Dec. 21, 2020), in support of relating cases. The case was filed by a group of service
 4   organizations challenging the Rule at issue in this case—“Procedure for Asylum and Withholding
 5   of Removal; Credible Fear and Reasonable Fear Review,” 85 Fed. Reg. 80,274 (Dec. 11, 2020)
 6   (Rule)—and makes substantially similar claims as those made by Plaintiffs in this case.
 7             Local Rule 3-12 provides that an “action is related to another” when “(1) the actions
 8   concern substantially the same parties, property, transaction or event, and (2) it appears likely that
 9   there will be an unduly burdensome duplication of labor and expense or conflicting results if the
10   cases are conducted before different Judges.” Civil L.R. 3-12(a).
11             Both criteria for related actions under Local Rule 3-12 are satisfied here. First, both cases
12   challenge the same event—the promulgation of the Rule. And both make substantially similar
13   claims challenging Acting Secretary Chad Wolf’s authority to sign the Rule, Pangea Compl. ¶¶
14   360-73; Immigration Equality Compl. ¶¶ 391-397, asserting that the Rule is contrary to law.
15   Pangea Compl. ¶¶ 374-85; Immigration Equality Compl. ¶¶ 372-90, arguing that the Rule is
16   arbitrary and capricious, Pangea Compl. ¶¶ 386-97; Immigration Equality Compl. ¶¶ 377-84,
17   claiming the Departments failed to provide sufficient time for notice and comment, Pangea Compl.
18   ¶¶ 398-409; Immigration Equality Compl. ¶¶ 398-400, and asserting that the Rule violates the Due
19   Process Clause, Pangea Compl. ¶¶ 410-415; Immigration Equality Compl. ¶¶ 385-90.
20             Second, litigating the two cases independently will be unduly burdensome. If the cases
21   proceed separately, the Court and parties will be required to expend limited resources on
22   duplicative litigation on an expedited timeframe. The case’s complexity only makes each more
23   resource intensive—for illustration, the complaint in Pangea is 105 pages and the complaint in
24   Immigration Equality is 124 pages. The Defendants will also file a large record that will include
25   not only the documents the agency relied on, which number in the tens of thousands of pages, but
26   also the more than 87,000 comments submitted during the notice-and-comment period. For these
27   reasons, the government respectfully submits that these cases should be related.
28


     DEFENDANTS’ RESPONSE IN SUPPORT
     OF RELATING CASES
     Pangea Legal Services v. DHS, No. 3:20-cv-09253-JD
                   Case 3:20-cv-09253-JD Document 30 Filed 12/28/20 Page 3 of 3




 1             We also respectfully ask that this Court address this issue today if possible. The plaintiffs
 2   in Immigration Equality, like the plaintiffs here, have sought emergency injunctive relief. The
 3   government’s response to that request is currently due December 31. But their motion is far longer
 4   than permitted by the rules of this Court, and also far exceeds the page limits agreed to by the
 5   Plaintiffs and the Defendants in Pangea. We request that if the cases are related, that the motion
 6   for a temporary restraining order/preliminary injunction filed in Immigration Equality be struck as
 7   over length with the possibility of re-filing in compliance with the Court’s standing order.
 8
 9   Respectfully submitted,
                                                               JEFFREY BOSSERT CLARK
10
                                                               Acting Assistant Attorney General
11
                                                               DAVID M. McCONNELL
12                                                             Director
13
                                                               PAPU SANDHU
14                                                             Assistant Director

15                                                        By: /s/ Christina P. Greer
16                                                              CHRISTINA P. GREER
                                                                Senior Litigation Counsel
17                                                              Office of Immigration Litigation
                                                                U.S. Department of Justice, Civil Division
18                                                              P.O. Box 878, Ben Franklin Station
19                                                              Washington, DC 20044
                                                                Tel: (202) 598-8770
20                                                              Email: Christina.P.Greer@usdoj.gov
21   Dated: December 28, 2020                                  Attorneys for Defendants
22
23
24
25
26
27
28


     DEFENDANTS’ RESPONSE IN SUPPORT
     OF RELATING CASES
     Pangea Legal Services v. DHS, No. 3:20-cv-09253-JD
